Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 05/10/2022 has been entered. Claims 1, 6-8, 10-14, 17 and 20-22 have been amended.  Claim 16 has been cancelled. Claims 23-24 have been added. Claims 1-15 and 17-24 are pending in this application.

Applicant's arguments with respect to Drawings objection have been fully considered and persuasive. The objection has been withdrawn.

Response to Argument
Applicant's arguments for the amendment filed on 05/10/2022 with respect to claims 1-4 and 6-18 rejection under 35 U.S.C 102, and claims 5 and 19-22 rejection under 35 U.S.C 103 have been fully considered and persuasive. The rejections have been withdrawn.

Allowable Subject Matter
Claims 1-15 and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior arts made of records are, Dyakin et al. (U.S Pub No. 2019/0306180 A1, referred to as Dyakin) and Kalra et al. (U.S Pub No. 2020/0120119 A1, referred to as Kalra).

Dyakin discloses systems and methods for generating rules for detecting and blocking attacks on electronics systems of a means of transportation. A security server receives log data having messages that were intercepted on the buses of the means of transportation around the time of a road traffic accident with the means of transportation. The security server detects computer attacks on the electronics systems and generates one or more rules that depend on one or more indicators of compromise, such as malicious messages used in a computer attack and information on at least one ECU that is a recipient of the malicious messages. The generated rules further specify actions for blocking subsequent computer attacks, such as blocking, modifying, or changing communications within the communications bus of the vehicle.

Kalra discloses detecting a network attack. In one embodiment, a first device may receive a high-precision time signal and may use the signal to associate a first-time stamp with each of a plurality of data packets reflecting a time that each data packet is transmitted. A second device may receive the plurality of data packets from the first device via a data network. The second device may also receive the high-precision time signal and may use the signal to associate a second time stamp with each of the plurality of data packets reflecting a time that each data packet is received. A time of flight may be determined based on the first-time stamp and the second time stamp. The second device may determine whether the time of flight for each of the first plurality of data packets is consistent with a valid time of flight.

However, regarding claims 1 and 17, the prior art of Dyakin and Kalra when taken in the context of the claim as a whole do not disclose nor suggest, “determining, with a control entity for the communications network in the vehicle, a countermeasure after detecting an attack, the control entity being a software-defined networking (SDN) controller situated in the vehicle and connected to the communications network; transmitting, by the control entity to an infrastructure component, a configuration for implementing the determined countermeasure, wherein the infrastructure component is a switch situated in the vehicle and connected to the communications network; implementing, by the infrastructure component. as a function of the transmitted configuration, the determined countermeasure, by setting at least one filtering, blocking or forwarding rule; and performing, by the infrastructure component by applying the set at least one filtering, blocking, or forwarding rule, one of the following: (i) isolating at least one data stream from or to at least one other infrastructure component by the infrastructure component in a portion of the communications network; or (ii) isolating at least one data stream to or from a terminal node by the infrastructure component in a portion of the communications network.”.

Regarding claim 10, the prior art of Dyakin and Kalra when taken in the context of the claim as a whole do not disclose nor suggest, “a control entity for the communications network in the vehicle, the control entity being a software-defined networking (SDN) controller situated in the vehicle and being connected to the communication network, the control entity including a processor and a storage device, which includes instructions, which are executable by the processor, and configured to perform the following: determining a countermeasure after detecting an attack; transmitting, by the control entity to an infrastructure component, a configuration for implementing the determined countermeasure, wherein the infrastructure component is switch situated in the vehicle and connected to the communication network; wherein the infrastructure component implements, as a function of the transmitted configuration, determined countermeasure, by setting at least one filtering, blocking, or forwarding rule; wherein the set at least one filtering, blocking, or forwarding rule causes the infrastructure component to one of: (i) isolate at least one data stream from or to at least one other infrastructure component, in a portion of the communications network; or (ii) isolate at least one data stream to or from a terminal node, in a portion of the communications network.”.

Regarding claim 12, the prior art of Dyakin and Kalra when taken in the context of the claim as a whole do not disclose nor suggest, “a switch situated in the vehicle and connected to the communications network in the vehicle, the switch a processor and a storage device, including instructions, which are executable by the processor to perform the following: 107269217.15U.S. Pat. App. Ser. No. 16/709,399 Attorney Docket No. BOSC.P11590US/1001083155 Office Action of March 7, 2022 receiving, by the infrastructure component, a configuration for a countermeasure from a control entity for the communications network, after detecting an attack, the control entity being a software-defined network controller situated in the vehicle and connected to the communications network in the vehicle; implementing, by the infrastructure component, , as a function of the received configuration, by implementing at least one filtering, blocking, or forwarding rules, so as to perform one of the following: (i) isolating at least one data stream from or to at least one other infrastructure component, in a portion of communications network, as a function of the countermeasure, or (ii) isolating at least one data stream to or from a terminal node, in a portion of communications network, as a function of the countermeasure.”.

Claims 2-9, 20 and 23-24 depend on claim 1, claims 11 and 21 depend on claim 10, claims 13-15 and 22 depend on claim 12 and claim 18 depends on claim 17, and are of consequence allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HASSAN SAADOUN/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435